Case: 10-60704         Document: 00511532198              Page: 1       Date Filed: 07/07/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                         FILED
                                                                                         July 7, 2011
                                           No. 10-60704
                                         Summary Calendar                               Lyle W. Cayce
                                                                                             Clerk

FRIDAY EMIKO OYIBO ITIE,

                                                           Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                           Respondent


                            Petition for Review of an Order of the
                               Board of Immigration Appeals
                                   BIA No. A-028-554-634


Before GARWOOD, DAVIS and OWEN, Circuit Judges.
PER CURIAM:*
        Friday Emiko Oyibo Itie is a native and citizen of Nigeria. Itie petitions
this court to review the decision of the Board of Immigration Appeals (BIA)
affirming the immigration judge’s (IJ) decision denying his May 2008 motion
to reopen his 1994 deportation proceedings. This court reviews the denial of a
motion to reopen “under a highly deferential abuse-of-discretion standard.”
Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
        For the first time before this court, Itie argues that Winston Udeh was


        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
   Case: 10-60704    Document: 00511532198     Page: 2   Date Filed: 07/07/2011




not his “counsel of record” during the 1994 deportation proceedings. He
asserts “that the attorney-client relationship between Mr. Udeh and [himself]
ended when the rescission matter was referred to the Immigration Court.” As
such, Itie contends that he cannot be charged with notice of the deportation
proceedings based on the service of the order to show cause (OSC) to Winston
Udeh. Because Itie failed to exhaust his administrative remedies as to this
particular argument, this court lacks jurisdiction to consider it. See Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
        In a footnote, Itie contends that the BIA did not address his argument
“that even if Udeh were his ‘counsel’ for notice purposes, the OSC never
identified the article number for the certified mail receipt.” He asserts that
“[t]he mere fact that [his] certified mail receipt number was sequential to the
one DHS produced as having been served on Udeh does not dispositively show
that Udeh received an OSC because the number was not referenced on the
OSC.” Itie’s argument is not supported by the record.
        The BIA did address the argument, finding that the documents in the
record supported the IJ’s finding that Itie’s counsel was served with a copy of
the OSC. The BIA further found the record supported the IJ’s finding that
several notices of the deportation hearing were mailed by certified mail to
Itie’s last known address and that this “create[d] a strong presumption of
effective delivery.” The BIA’s determination that Itie failed to overcome this
presumption of delivery is supported by substantial evidence. See Maknojiya
v. Gonzales, 432 F.3d 588, 589 (5th Cir. 2005). As such, the BIA did not abuse
its discretion in denying Itie’s motion to reopen. See Gomez-Palacios, 560
F.3d at 358. Itie’s petition is therefore DENIED in part and DISMISSED in
part.